Name: 90/149/EEC: Council Decision of 22 March 1990 authorizing the Portuguese Republic to extend until 8 April 1991 the agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  Africa
 Date Published: 1990-03-28

 Avis juridique important|31990D014990/149/EEC: Council Decision of 22 March 1990 authorizing the Portuguese Republic to extend until 8 April 1991 the agreement on mutual fishery relations with the Republic of South Africa Official Journal L 081 , 28/03/1990 P. 0037 - 0037*****COUNCIL DECISION of 22 March 1990 authorizing the Portuguese Republic to extend until 8 April 1991 the agreement on mutual fishery relations with the Republic of South Africa (90/149/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugual, and in particular Article 354 (3) thereof, Having regard to the proposal from the Commission, Whereas the agreement on mutual fishery relations between the Government of the Portuguese Republic and the Government of the Republic of South Africa, signed on 9 April 1979, entered into force on the same day for an initial period of ten years; whereas this agreement stays in force for an indeterminate period if it is not denounced with twelve months' notice; Whereas Article 354 (2) of the Act of Accession lays down that the rights and obligations flowing, for the Portuguese Republic, from fisheries agreements concluded with third countries shall not be affected during the period for which the provisions of such agreements are provisionally maintained; Whereas, under Article 354 (3) of the said Act, the Council is to adopt the decisions appropriate for the continuation of fishing activities resulting from the fisheries agreements concluded by the Portuguese Republic with third countries, including the possibility of prolonging for periods not exceeding one year; Whereas, in order to avoid fishing by the Community vessels concerned being interrupted, it appears appropriate to authorize the Portuguese Republic to renew the agreement in question until 8 April 1991, HAS ADOPTED THIS DECISION: Article 1 The Portuguese Republic is hereby authorized to extend until 8 April 1991 the agreement on mutual fishery relations with the Republic of South Africa, which entered into force on 9 April 1979. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 22 March 1990. For the Council The President P. FLYNN